To:      'Ira K'[clocktime2020@gmail.com]
Cc:     Case    9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 1 of 12
         'Andrew'[asommer@claytonutz.com]
From:    Craig S Wright
Sent:    Wed 4/23/2014 8:14:45 AM (UTC)
Subject: RE: Questions

 Ira,
 I have sold all the BTC that I plan to sell for now. In doing what we wanted to do, Dave and I arranged for the sale or around
 500,000 BTC so that we could have access to Core Banking software. The rest that I hold are in trust. The terms of that trust are not
 met as yet and hence if I was to break it, I would also cause the tax liability to fall and that would result in over 50% of the total
 being owed in taxes – a result that would drop the price to about nothing and leave nothing. I will not do that. I will not collapse
 years of work for anyone or anything.

 Dave and I decided to start Coin-Exch so that we could lock in some of the value. When we started planning this, it was late 2012.
 We locked in the value of the software based on the price of BTC then, which was less than now and if it was a year later we would
 have been smarter, but we took the option to cash out. That was Dave. If we had waited even 3 months the value would have been
 5 times more.

 No, I am not doing this as I think it is going to make me a trillionaire. I am working to make a system that is fraud resistant. One
 that does not allow printing money and fractional reserve banking. No inflation and no federal reserve BS.

 If you read the terms of the Judgement from the court, I did not receive Dave’s Bitcoin. I accepted the software Dave was
 developing for me. We had already exchanged this before he died. It is software that I started working on in 2003. Dave completed
 it for me after we split things up. He did this contracting other people.

 I locked in the R&D amounts based on Dave’s convincing me that was best. I am willing to take risks far more than him, but to me,
 this will work or I will die trying.

 I thought Dave just wanted to have some time to work less. That he was planning on taking some time off and doing some relaxing
 and travel. He told me repeatedly that he was fine. He said the VA Hospital was covered as he was a vet. He said that he was all
 good. He wanted some cash to be able to do some other things he planned and we did talk about the exoframe idea. I convinced
 him that we could make it to Oct 2014 when if he needed we could take some of the R&D money that comes as a rebate on what
 has been expended and we could both spend a little time on us time.

 I told him again and again that the wait is worth it. I gave him the figures and stated that he could have sold the amount I would
 leave him with. I wanted the software. That is what this is and always was about for me. With it, I can complete what I have worked
 on for 11 years now.

 My eggs are not all in one basket. They are now tied to the Research funding as well.

 I did the court action to ensure that the value was accepted. Not to force you, the estate etc into giving me anything, but to ensure
 I had a value against the software that I had received already.

 I assume you know nothing of how Dave funded W&K?

 I sell myself to gaming companies. I am a security professional, cryptographer and programmer. I wrote software and designed
 systems that created and became Lasseter’s OnLine Casino. I worked with Playboy Casino. I did coding for Centrebet, Sporting Bet,
 BetLife etc.

 In 2010 I gave the source code for a good number of online casinos to Dave. Hence Panama. I put him in contact with the people at
 Playboy. He used this code to fund the work, research etc.

 I have files of Dave’s that I cannot access now. These are TrueCrypt partitions. We held backups for the other, but no passwords. I
 cannot access these. If I cannot finds a key or a password on these, I do not believe that I can on yours. Dave was smarter than I
 was in some ways. He broke his wallets into many 50BTC sized addresses. I left several large addresses that are not easy to move
 without making the world notice.

 Dave estate is only worth 12 million IF you want to cash out right now.
 IF you stay, you get the value AND the shares.
I will list these in coming years and THEN they are worth more.
        Case 9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 2 of 12
“Craig's worth valued at $500 million”
There is a trust as I noted. Less than 200,000 Bitcoin remain. We need 100,000 to make the bank idea work. I cannot touch these
yet even if I want to. And right now, I do. That stated, I will not move more now in any event. Dave held more and MtGox held
some. I see both those sources as lost. Dave’s drives are a one day possible. Each year, it is possible to crack more than double the
key length that was previously possible. What I know of Dave’s passwords places them at around 80 bits. We can expect them to
be worth trying to crack in 10-12 years. Spending the next 5 years on this is going to cover 5-10% of the possibilities at a large cost.
This is how crypto works.

What company owns right now is:
   Software – incl source code and perpetual licenses valued at over $50 million.
   Intellectual Property, design, codes etc
   Research claims

If we reinvest the Research rebates, we get 45% back in the following year. The program has been approved for three years and
locked in using an advance finding. This means, if we take the existing spend, we will get the following each October:
     2014        $12 million base
     2015        $12 million base plus the 45% from 2014 reinvested = 17.4 million
     2016        $12 million base plus 45 % of the 17.4 Million (prior year reinvested) = $20 Million
That comes to around $50 million cash over three years. Of this, I will drive 30 million back into the company and leave the last
return as a wait and see if this all fails.

In 2016, Dave’s estate gets 8 Million PLUS still has a share of the company.

IF you want, I will arrange that you can pull out. In this case, the following occurs:
•        2014      $12 million base – 4 million to Dave’s Estate after costs plus 4 million from share sale (well I will try).
•        2015      $12 million base plus the 45% from 2014 remaining million reinvested = 17.4 million and 4 million to Dave’s
Estate after costs.
•        2016      $12 million base plus 45 % of the 17.4 Million (prior year reinvested) = $20 Million with 4 million to Dave’s Estate
after costs.

Here, in 2014, 2015 and 2016 the estate gets $4 million a year, but that is it.

If you do the latter option – I will raise funds to cover the shortfall using your shares, so I end in the same position expenditure
wise.

You can be a part of it and get paid. I offered this already.

You are talking of greed to me. Right now, I have told you that you can cash out at 4 million a year for three years or see where this
goes and have a payment of over 8 million plus a large share of what will be a listed company. That is with risk. 12 Million without.

W&K used my software to fund everything.

If you think I will give up the software I have received from this and pull what Dave and I have worked years to put together you are
mad. I will make this open source before I end it. If that happens, nobody makes anything. Not me, not you , no one.

I am working on this no matter what. The amounts are locked in ONLY because of Dave. He wanted certainty. He wanted to make
sure we had something now. I did this and have structured it so that we have this money now. We did this early and the increase in
BTC has been a loss really.

The software (including banking software) has cost over 50 million alone. When I contracted for it, it was when BTC was worth
$116.

IF Dave and I did not start this when we did and waited 6 months (not that Dave could have) we could have used 10% of the Bitcoin
we held to do this. So, NO I will not move more now. If you get access to Dave’s drives, then you can move those. I am not in a
rush. In the next few months, the company will get money in AUD$ and I will STILL not be taking it other than to repay bills used in
this process.
      Case
When Dave and9:18-cv-80176-BB        Document
              I planned this, the ENTIRE          550-26
                                         holding, his,       Entered
                                                       mine and         on FLSD
                                                                that in trust      Docket
                                                                              was worth     06/01/2020 Page 3 of 12
                                                                                        20 million.

What Craig is worth in 10 years is up in the air, but I WILL drive 99% of this (my share) back into the project. What you do is your
choice. I will negotiate this, I will allow you to work with it as Dave’s heir, but I WILL NOT give it up.

So Ira, the simple thing is do you want to be a part of it or to be paid out. I have spent the money. If you want, fight me and have a
copy of software that will be of little use without the parts we have completed since.

ALL I have is in this. EVERYTHING. If you want to not be a part, then I will provide Dave’s estate with its due. If you want to be a
small part, then be a small part, if you want to be all in, then work as if you are.

There are no other options. Unless you can access Dave’s drive, then the BTC Dave held remain locked away. The ones I spent in
doing this are spent and there is NO way to unspend them. The ones in trust are there for a purpose and I selected a jurisdiction
that cannot be forced to give them over. Not even if the US government tries to make me.

So, as I have been saying, do you want to be a part of this? This is either as a silent shareholder or as a director. I have offered both.
Or do you want to argue the point? There is no more to get and if you know my history, I will make sure that everything ends up
completely worthless before I lose what I am doing.

Ave did not want to ta $4million a year from this. He wanted something to live on. He never asked for more. I am not taking that
much, but that is YOUR choice. There are options, but one thing I will not do is give over the software or end this.

Dave bullshitted me about how he was doing and worked himself ragged. He lied to me about what he needed. There is NO WAY
that I am stopping this now. I owe this to Dave and I will NOT give it up even to make Ramona’s life simpler and I love her.

So, do you wan to know more and be involved or do you want to argue it and I will end up making it completely open source if I
lose and then in place of the share I agreed with Dave you can have 100% of $0.

Craig

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 3:38 PM
To: Craig Wright
Subject: Re: Questions

Please explain to me what is stopping you from selling some?
Just because you think it will be worth trillions?


On Wed, Apr 23, 2014 at 1:37 AM, Ira K <clocktime2020@gmail.com> wrote:
It's not a matter of not believing in your abilities. I absolutely do.

But that doesn't mean something shouldn't be taken off the table.
Just like trading stocks, you have to know when to take a profit
and let the rest ride. No need for all eggs in one basket.


On Wed, Apr 23, 2014 at 1:33 AM, Craig Wright <craig@rcjbr.org> wrote:

And yes. Worst case

On 23/04/2014 3:31 pm, "Ira K" <clocktime2020@gmail.com> wrote:
I am trying. But from what I understand so far, you are placing his value
in a gambled situation and worst case scenario, 12 million?


On Wed, Apr 23, 2014 at 1:28 AM, Craig Wright <craig@rcjbr.org> wrote:
Before you go off on rash paths.... Try ans understand what. Is therre
       Case 9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 4 of 12
On 23/04/2014 3:24 pm, "Ira K" <clocktime2020@gmail.com> wrote:
54k of coins could be mined in a few months with your operation if you still have it running.
Or your new venture's success will recoup this payment.


On Wed, Apr 23, 2014 at 1:20 AM, Ira K <clocktime2020@gmail.com> wrote:
I don't understand your hesitancy. You know he was worth the amount I am asking.


On Wed, Apr 23, 2014 at 1:19 AM, Ira K <clocktime2020@gmail.com> wrote:
I told you, I don't want to end up on the same sword as Dave.
He had faith. It doesn't always pan out.


On Wed, Apr 23, 2014 at 1:18 AM, Craig Wright <craig@rcjbr.org> wrote:

Then have faith

On 23/04/2014 3:17 pm, "Ira K" <clocktime2020@gmail.com> wrote:
He is worth more than that.


On Wed, Apr 23, 2014 at 1:16 AM, Craig Wright <craig@rcjbr.org> wrote:

Then take the 12 million and go

On 23/04/2014 3:12 pm, "Ira K" <clocktime2020@gmail.com> wrote:
Look where it got Dave by holding on for too long.
Timing is Everything.


On Wed, Apr 23, 2014 at 1:11 AM, Craig Wright <craig@rcjbr.org> wrote:

We locked them into cash payment s

On 23/04/2014 3:09 pm, "Ira K" <clocktime2020@gmail.com> wrote:
I simply want the fair share that Dave earned.
You told me you guys had 1 million bitcoins between you.

I was only asking for 54,910. and you could keep all
his drives which may contain more.



On Wed, Apr 23, 2014 at 1:04 AM, Craig S Wright <craig@rcjbr.org> wrote:
Would you prefer to know what you own or to argue it

You want assets list, balance sheets etc, then ask. You ARE a major shareholder.

You want to be a director and know it intimately – ask I have offered

You want to pull out – then do so and I will pay you out based on what Dave and I had been arranging.

If you want to stay, then do so and come to know more of what Dave and I did.

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:56 PM
      Case
To: Craig    9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 5 of 12
          S Wright
Subject: Re: Questions

"You have the 40% of the refunds – I get any upside."

Can you explain that to me?


On Wed, Apr 23, 2014 at 12:54 AM, Craig S Wright <craig@rcjbr.org> wrote:
In 10 years I believe this will be 100 times bigger.

But I am serious, if you want to cash out, I will arrange something on the cash


From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:54 PM
To: Craig S Wright
Subject: Re: Questions

Why not take some off the table?


On Wed, Apr 23, 2014 at 12:53 AM, Craig S Wright <craig@rcjbr.org> wrote:
You agree to that – I will have the lawyers draft something for you to have reviewed

I have NOT cashed out

I will not

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:51 PM
To: Craig S Wright
Subject: Re: Questions

I am open to arranging distribution of 10 million a year for 3 years,
but not through a new untested business that you just stated "worst
case scenarios 4 million".


On Wed, Apr 23, 2014 at 12:48 AM, Craig S Wright <craig@rcjbr.org> wrote:
This is WHY wed the software transfer!

It locked in payments starting in Oct this year of 10 million a year for 3 years – get it now!

That was Dave – his idea

We turn the BTC into R&D grants as cash!

YOU ARE his estate – I have added you!

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:47 PM
To: Craig S Wright
Subject: Re: Questions

Dave would prefer to lock in secured gains that have already been made.
On Wed, Apr 23, 2014 at 12:46 AM, Ira K <clocktime2020@gmail.com> wrote:
       Case 9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 6 of 12
There could be a new alternate crypto-currency that comes out and steals the thunder from Bitcoin
and the new business goes bankrupt.


On Wed, Apr 23, 2014 at 12:44 AM, Ira K <clocktime2020@gmail.com> wrote:
It wouldn't matter if I had 100%. What if the business doesn't fly?


On Wed, Apr 23, 2014 at 12:43 AM, Craig S Wright <craig@rcjbr.org> wrote:
Ira – look at the balance sheet – you have 40% of the total worth in it

Do you get that?

NOT 10%

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:41 PM
To: Craig S Wright
Subject: Re: Questions

I understand, but that is water under the bridge. We can't do anything about that now.
But we can provide his estate with fair compensation for his assistance. If he was
50% partner, or even 33% partner.. he would deserve more than 10% in a unproven
business and undisclosed coins.


On Wed, Apr 23, 2014 at 12:38 AM, Craig S Wright <craig@rcjbr.org> wrote:
One issue that you have been fed half-truths on.

And yes, there is a lot that is messy from the time. I had no idea Dave was as sick as he was. He told me he was on top of it all. I
believed him.

He said it was just a small operation and he would be up again soon, that we would present a paper in June that year. So, yes, lots
that was missed.

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:35 PM
To: Craig S Wright
Subject: Re: Questions

Like I said, that is just one issue.. there are so many more.


On Wed, Apr 23, 2014 at 12:33 AM, Craig S Wright <craig@rcjbr.org> wrote:
Check:

    Otto

    Otto Maurer


It is the font

Mine is an image

All that makes it a signature is PGP
From: Ira K [mailto:clocktime2020@gmail.com]
       Case 9:18-cv-80176-BB
Sent: Wednesday,                      Document 550-26 Entered on FLSD Docket 06/01/2020 Page 7 of 12
                   23 April 2014 2:30 PM
To: Craig S Wright
Subject: Re: Questions

It doesn't matter if you create a new font from scratch that looks exactly like the one on the contract.

Each contract has signatures with variations. It is crystal clear to see.


On Wed, Apr 23, 2014 at 12:23 AM, Craig S Wright <craig@rcjbr.org> wrote:
I will need to dig through old emails and documents, but I can show it is a PDF type font.

http://www.adobe.com/content/dam/Adobe/en/products/acrobat/pdfs/adobe-acrobat-xi-esign-pdf-file-tutorial-ue.pdf

That will take time and I will need to look up what font was in there when Dave did this. I will also dig up the PGP signature for you.
Dave’s public key is out there on the web if you want to validate it.

I assume you know that Dave would not give ANYONE his private key – that includes me.

Andrew is a partner at Clayton Utz. I do not believe he will lie- for all people say about lawyers (sorry Andrew). Ask him – he has
received the PGP singed versions.
http://www.claytonutz.com/

I will put all this together for you by the weekend. I will show the font (as noted I need to check what it was as I do not know what
Dave’s system defaulted to. I am really sorry you have been lead to believe this is something more than it was, but will this help?

Craig

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:15 PM
To: Craig S Wright
Subject: Re: Questions

It doesn't look like a type font.

There are 2 seperate contracts with the same style handwriting, but with slight variations.


On Wed, Apr 23, 2014 at 12:13 AM, Craig S Wright <craig@rcjbr.org> wrote:
Yes.

The PGP key is the signature.

The PDF just adds it.

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 2:10 PM
To: Craig S Wright
Subject: Re: Questions

Are you saying that the signature was just computer generated, a type font?

Ira


On Wed, Apr 23, 2014 at 12:05 AM, Craig S Wright <craig@rcjbr.org> wrote:
The document was signed using PGP. That is the digital signature. The other was a PDF thing that gets applied. It was and never
was handwritten. The signature is the PGP signing.
         Case 9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 8 of 12
Dave’s interest is in founder shares in Coin-Exch.

The sale of the software and its use leads to an Research & Development refund into the company. Coin-Exch receives the moved
the software and uses it for an R&D claim. That is why it was done. This is 45% of the expense.

That is what is obtained from this. That is what the ATO do not like.

Craig

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 1:59 PM
To: Craig S Wright
Subject: Re: Questions

Craig,

It's not about information that they fed me. It's about contracts that you signed and agreements that don't seem logical.

I don't understand why Dave would make that agreement with you for a business divorce. Why would a successful
partnership suddenly seperate and leave one partner with everything of accountable value and the other(Dave) with
only 10% in a future venture and a undisclosed amount of Bitcoins? And the contract (CEWK01 and CEWK03) is
signed the same month of his death and without his real signature. Nor do I believe it to be a digital signature.
It doesn't even come close to his handwriting That is obviously a females signature. Things just don't make sense.

Ira


On Tue, Apr 22, 2014 at 11:48 PM, Craig S Wright <craig@rcjbr.org> wrote:
Ira,
Dave died. I did the actions to make sure that the court signed off on what Dave and I planned.

The reason for the transfer is to use the R&D tax credit on the value of the software Dave and I developed.

“I thought you appreciated Dave's contribution. ”
More than I could express. This was not about screwing Dave or his estate, it was ensuring that we had something solid as Dave
died. I did that action as accountants etc advised it was necessary.

I think they have mislead you as to what this is about. There is no GST (tax) on the software Dave transferred, but it is being used
by the ATO as an excuse to try and not pay other amounts that are owed.

Craig

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 1:37 PM
To: Craig S Wright
Subject: Re: Questions

Craig,

The information I have to work with is what you have told me and the documents from the ATO office.
From those documents it appears clear to see a systematic transfer of assets out of W&K back to you.

Up until April 15 I was a complete believer in what you were telling me. But you never mentioned
any of the actions you were taking against W&K prior to contacting us.

We could start by going step by step through the questionaire the ATO sent me. But I really didn't think
you would want to get into those details. I thought you appreciated Dave's contribution. Helping you
        Case 9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 9 of 12
get the government funding to start it all, etc.

If you have more information that I'm missing you are more than welcome to email it to me.

Regards,
Ira




On Tue, Apr 22, 2014 at 11:02 PM, Craig S Wright <craig@rcjbr.org> wrote:
Ira,
I do not know what you have been told, but I think there is a need to go into detail.

Andrew (CC’d) is a tax partner with Clayton Utz. I am happy for you to ask him anything. This is permission for that. I am sure he
will give better truth than the tax office. At least more of it and without filtering things.

Dave signed electronically. I have not ever stated that these are his. If I had wanted to do that I would have dug up copies from the
old company filings. The ATO and the court had the digitally signed documents. There is a wrapper as the signature.

Dave held his BTC, not me for him.

I do not know what Dave’s resignation is. You mention a resignation, I do not know of one. I know what we planned – I not know
all of what was occurring in WK.


Craig




From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 23 April 2014 11:49 AM
To: Craig S Wright
Subject: Re: Questions

Craig,

Just as Dave believed in your vision and abilities, I share that
same belief. There is no doubt in my mind that you are capable of
achieving the goals you have set. And I am still in awe of your brilliance.

However, since receiving the documents from the ATO and spending more time
reviewing them, I feel like there are questionable discrepancies in the
contracts between you and W&K such as Dave's signatures, his resignation,
transfer of all accountable value, Uyen's role of Director, BAA projects, etc.
No need to go into details.

I can understand how you may have felt pressured to take actions to secure
the business you and Dave started. And the last thing I want to do is
stifle the growth of it. But I do believe we need to remedy the lopsided
contractual exchange.
As the Executor for the Estate of the Director at W&K I propose we
        Case 9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 10 of
reach an agreement that Dave himself would approve.        12
Good sir, my request equates to peace and prosperity for all:
1. Return 17% of the 323k bitcoins to Dave's estate.
2. Retain only half our current holdings in Coin-Exch.
3. Remain friends that avoid all taxing troubles henceforth.

And I would still welcome you to attempt gaining access to Dave's drives.
If you are able to find his bitcoin files I would gladly give you half
and invest Dave's other half into your new business.

Sincerely,
Ira


On Tue, Apr 15, 2014 at 9:41 PM, Ira K <clocktime2020@gmail.com> wrote:
Sure, that sounds good to me.

Thanks.


On Tue, Apr 15, 2014 at 9:28 PM, Craig S Wright <craig@rcjbr.org> wrote:
I would love you to be involved.

How about we add you once we get the tax audit out of the way and also get directors insurance for you?

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 16 April 2014 11:17 AM
To: Craig S Wright
Subject: Re: Questions

Honestly I don't know. I'm not sure what obligations must be met as a director?
If it jallows me to follow what's going on in the business, that would be interesting.
But if you feel it's in my best interest not to be involved with it because it might expose
me to legal liablilities, then I will certainly understand.

Thanks,
Ira




On Tue, Apr 15, 2014 at 8:48 PM, Craig S Wright <craig@rcjbr.org> wrote:
Hi Andrew,
Can you help Ira with this please.

It is hostile everywhere right now. That stated, Dave and I have put far too much blood sweat and tears into this to allow it to fail.

It will be successful, it is just going to take time. So, are you still sure you do not want to be a director of the companies as was
offered? You can put up with all this fun day to day ;)

Thanks
Craig

From: Ira K [mailto:clocktime2020@gmail.com]
Sent: Wednesday, 16 April 2014 10:42 AM
To: Craig S Wright
Subject: Re: Questions
          Case 9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 11 of
                                                 12
Sure,

Andrew can formulate whatever response you are comfortable with and I will send it to them.

Yeah, I have read how Australia and China aren't too bitcoin friendly. With the various
governments putting restrictions on BTC do you feel Coin-Exch can still be successful?

Thanks,
Ira



On Tue, Apr 15, 2014 at 8:13 PM, Craig S Wright <craig@rcjbr.org> wrote:

Ira,

Andrew can help if you want to answer the questions.

He can either formulate a response for you, check yours or at the same time, you can decide not to answer. You are not
an Australian Tax resident, so they cannot force you to answer.

I would appreciate if you do, but do remember, they cannot make you pay anything. It does not stop everyone being
against what Dave and I did.

Even the banks are starting to attack BTC now:

http://www.smh.com.au/it-pro/business-it/nab-severs-ties-with-bitcoin-vendors-20140410-zqt3b.html

Thanks Craig
Case 9:18-cv-80176-BB Document 550-26 Entered on FLSD Docket 06/01/2020 Page 12 of
                                       12
